Citation Nr: 0929895	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left orchiectomy.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In March 2005, the Veteran withdrew his request for a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2008).

In a July 2005 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of a left 
orchiectomy.  In January 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand this appeal to the Board.  In February 2008, pursuant 
to the Court's joint motion to remand, the Board remanded 
this appeal for further evidentiary development.  The 
requested development was completed, and the case has now 
been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to 
service connection for residuals of a left orchiectomy on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The February 2000 rating decision that determined that 
new and material evidence was not submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left orchiectomy was not appealed and is final.

2.  The evidence received since that February 2000 rating 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a left orchiectomy.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
left orchiectomy.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claim 
for service connection for residuals of a left orchiectomy, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for residuals of a left orchiectomy was 
previously denied by rating decisions in September 1978 and 
February 2000.  In September 1978, the claim was denied by 
the Board because there was no evidence that the Veteran's 
preexisting left undescended testicle was aggravated or 
permanently worsened by his in-service orchiectomy.  In 
February 2000, the claim was denied by the RO because the 
evidence submitted was not new and material.

The evidence received subsequent to the February 2000 rating 
decision includes VA treatment records.  In September 2002 he 
reported having had hernia surgery in service, during which 
his left testicle was removed.  He stated that he had a 
"weak, empty feeling" on the left side following the 
surgery.  Physical examination revealed the absence of the 
left testicle, but no evidence of a hernia.  In March 2003, a 
VA physician noted that the Veteran's left testicle was 
removed in service in 1970 during a hernia repair operation, 
and he assessed the Veteran's current discomfort and burning 
in the left groin area as "complications of 1970 surgery."  
In March 2006, another VA physician noted the Veteran's 
complaints of left groin pain when walking or exercising for 
30 years since the 1970 in-service surgery to repair his 
hernia and to remove his undescended left testicle, and he 
assessed the Veteran with status post left hernia repair, 
pain secondary to scar.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for residuals 
of a left orchiectomy is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
orchiectomy is reopened.




REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for residuals of a 
left orchiectomy.

The Veteran contends that he injured himself in a parachute 
jump at Fort Wainwright, Alaska in 1970, and alleges that 
this injury caused his left inguinal hernia and prompted the 
in-service surgery which resulted in the removal of his left 
testicle.  The Veteran further alleges that he has suffered 
from left groin pain since his in-service orchiectomy in 
1970.

Service treatment records and service personnel records are 
negative for any reports of an in-service parachuting 
accident involving the Veteran.  However, his DD Form 214 
does reflect that he was awarded a parachute badge.  At the 
Veteran's service entrance examination in June 1968, his 
genitourinary system was evaluated as normal, and he reported 
that he had never had any rupture or hernia.  A November 1969 
service treatment record noted that the Veteran had undergone 
four or five urology surgical procedures at age five to 
repair a congenital abnormality (hypospadias), and at 
present, he had an undescended left testis.  Nine days later, 
another November 1969 service treatment record noted that the 
Veteran had a left inguinal hernia in additional to his 
undescended left testis.  In January 1970, the Veteran 
underwent a left orchiectomy, where it was revealed that his 
undescended left testis was atrophic.  It was noted on the 
operation report that the Veteran had noticed pain in his 
left groin area with physical activity for six to twelve 
months prior to this surgery.  A February 1970 service 
treatment record noted that the Veteran complained of pain 
following his hernia operation.  At the Veteran's January 
1971 separation examination, it was noted that his left 
testicle was absent.  

Following his discharge from service, an October 1977 VA 
treatment record noted the Veteran's complaints of a one-year 
history of right groin pain and swelling; he was diagnosed 
with chronic active right epididymitis on that occasion.  A 
November 1977 VA examination report reiterated that the 
Veteran had right testicle swelling and a great deal of 
tenderness in the epididymal area.  A May 1978 VA hospital 
summary noted that the Veteran had a right indirect inguinal 
hernia, as well as a healed left inguinal incision with no 
recurrence of hernia.  A November 1990 VA treatment record 
noted that the Veteran's swollen right testicle had been a 
problem for 15 years, and he was diagnosed with epididymal 
orchitis.

VA and private treatment records dated from September 1997 
through June 1999 documented the Veteran's various complaints 
of burning, weakness, and tenderness in his left inguinal 
area.  In May 1999, a private physician rendered an 
impression of abdominal pain, most likely musculoskeletal due 
to overuse syndrome (from heavy lifting) and probable sprain 
of the inguinal ligament.  In May 1999, VA treatment records 
noted the Veteran's complaints of left groin pain for the 
past two weeks, described as feeling like his prior hernia, 
with the site of his in-service left orchiectomy swollen and 
painful; however, the etiology of his current left groin pain 
was noted to be unclear.  In June 1999, a VA treatment record 
noted that the Veteran had reported pain and swelling in his 
left groin for the past month and a half following heavy 
lifting; it was noted that he had an indentation in his left 
groin and a slight bulge.

In September 2002, a VA treatment record noted that the 
Veteran had a hernia problem in the military due to 
performing jumps as a paratrooper, and at present, he had a 
pulling feeling in his left abdominal area when bending or 
lifting.  In February 2003, a VA treatment record noted the 
Veteran's report of right scrotal discomfort after bending 
over about three weeks prior, but no hernia was detected on 
physical examination.  In March 2003, a VA physician noted 
that the Veteran's left testicle was removed in service in 
1970 during a hernia repair operation, and he assessed the 
Veteran's current discomfort and burning in the left groin 
area as "complications of 1970 surgery."

In VA treatment records dated from March 2006 through April 
2008, the Veteran's problem list included a feeling of stress 
on the left groin area with any bending or lifting.  In March 
2006, a VA physician noted the Veteran's complaints of left 
groin pain when walking or exercising for 30 years since the 
1970 in-service surgery to repair his hernia and to remove 
his undescended left testicle, and he assessed the Veteran 
with status post left hernia repair, pain secondary to scar.  
In March 2007, a VA treatment record reflected the Veteran's 
statement that he had had discomfort in his left inguinal 
area since having his left testicle removed in the military.  
In March 2008, a VA treatment record noted the Veteran's 
complaints of a one-day history of left groin swelling and 
pain following heavy lifting, and physical examination 
revealed a small right-sided indirect sliding hernia with 
valsalva as well as a larger left-sided direct inguinal 
hernia that was mildly tender to palpation but easily 
reducible.  In April 2008, a VA treatment record noted that 
the Veteran had a painful and moderately sized left inguinal 
hernia.

The Board has determined that the medical evidence of record 
does not adequately address whether the Veteran's current 
symptoms are related to any incident of his military service.  
Therefore, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
residuals of a left orchiectomy.

Ongoing VA medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating 
since June 2008 from the Durham, North 
Carolina VA healthcare system.

2.  Schedule the Veteran for a 
genitourinary examination by a 
physician to determine whether the 
Veteran's undescended left testicle 
preexisted service, and whether the 
condition was aggravated by service.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for 
all opinions expressed should be 
provided.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to 

(a) Whether the undescended left 
testicle clearly existed prior to 
military service;

(b) If so, did the left testicle 
condition undergo a permanent 
worsening beyond normal progress 
(aggravation) in service to require 
the surgery, or was the surgical 
removal of the testicle simply to 
ameliorate the preexisting condition.  

(c) If the left testicle condition 
was aggravated by service, are there 
any current groin complaints which 
are related to the orchiectomy in 
service.

3.  After the development requested 
above has 
been completed to the extent possible, 
the record should again be reviewed.  
If the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


